ON APPELLEE’S MOTION FOR CLARIFICATION

PER CURIAM.
We grant the appellee’s motion for clarification, withdraw our previous opinion dated December 15, 2010, and substitute the following:
James Kwong and Lifen Li Kwong appeal from a non-final order denying their motion to quash service of process. They claim that service was defective because the process servicer failed to note, among other things, the time of service on the process served. Because strict compliance with statutory requirements of service is mandated, we conclude that failure to make the obligatory notations renders the service defective. We therefore reverse and remand for further proceedings. See Vidal v. Suntrust Bank, 41 So.3d 401 (Fla. 4th DCA 2010).

Reversed and remanded.

HAZOURI, CIKLIN and LEVINE, JJ., concur.